


EXHIBIT 10.1

QUANTUM CORPORATION

2012 LONG-TERM INCENTIVE PLAN

(September 9, 2014 Amendment and Restatement)

     1. Background and Purposes of the Plan. This amended and restated Plan is
effective as of September 9, 2014, subject to approval by an affirmative vote of
the holders of a majority of Shares that are present in person or by proxy and
entitled to vote at the 2014 Annual Meeting of Stockholders of the Company. The
Plan was formerly known as the 1993 Long-Term Incentive Plan.

          The purposes of this Plan are:

 * to attract and retain the best available Employees, Directors and Consultants
   for positions of substantial responsibility,
    
 * to provide incentive to Employees, Directors and Consultants, and
    
 * to promote the success of the Company’s business.

          The Plan permits the grant of Incentive Stock Options, Nonstatutory
Stock Options, Restricted Stock, Restricted Stock Units, Stock Appreciation
Rights, Performance Units and Performance Shares.

     2. Definitions. As used herein, the following definitions will apply:

          (a) “Administrator” means the Board or any of its Committees as will
be administering the Plan, in accordance with Section 4 of the Plan.

          (b) “Applicable Laws” means the requirements relating to the
administration of equity-based awards under U.S. state corporate laws, U.S.
federal and state securities laws, the Code, any stock exchange or quotation
system on which the Common Stock is listed or quoted and the applicable laws of
any foreign country or jurisdiction where Awards are, or will be, granted under
the Plan.

          (c) “Award” means, individually or collectively, a grant under the
Plan of Options, Stock Appreciation Rights, Restricted Stock, Restricted Stock
Units, Performance Units or Performance Shares.

          (d) “Award Agreement” means the written or electronic agreement
setting forth the terms and provisions applicable to each Award granted under
the Plan. The Award Agreement is subject to the terms and conditions of the
Plan.

--------------------------------------------------------------------------------




          (e) “Award Transfer Program” means any program instituted by the
Administrator that would permit Participants the opportunity to transfer for
value any outstanding Awards to a financial institution or other person or
entity approved by the Administrator. A transfer for “value” shall not be deemed
to occur under this Plan where an Award is transferred by a Participant not for
consideration and for bona fide estate planning purposes to a trust or other
entity approved by the Administrator and for the benefit of the Participant’s
family.

          (f) “Board” means the Board of Directors of the Company.

          (g) “Change in Control” means the occurrence of any of the following
events:

               (i) A change in the ownership of the Company that occurs on the
date that any one person, or more than one person acting as a group (“Person”),
acquires ownership of the stock of the Company that, together with the stock
held by such Person, constitutes more than fifty percent (50%) of the total
voting power of the stock of the Company; provided, however, that for purposes
of this subsection, the acquisition of additional stock by any one Person, who
is considered to own more than fifty percent (50%) of the total voting power of
the stock of the Company at the time of the acquisition of the additional stock
will not be considered a Change in Control; or

               (ii) A change in the effective control of the Company which
occurs on the date that a majority of members of the Board is replaced during
any twelve (12) month period by Directors whose appointment or election is not
endorsed by a majority of the members of the Board prior to the date of the
appointment or election. For purposes of this clause (ii), if any Person is
considered to be in effective control of the Company, the acquisition of
additional control of the Company by the same Person will not be considered a
Change in Control; or

               (iii) A change in the ownership of a substantial portion of the
Company’s assets which occurs on the date that any Person acquires (or has
acquired during the twelve (12) month period ending on the date of the most
recent acquisition by such person or persons) assets from the Company that have
a total gross fair market value equal to or more than fifty percent (50%) of the
total gross fair market value of all of the assets of the Company immediately
prior to such acquisition or acquisitions; provided, however, that for purposes
of this subsection (iii), the following will not constitute a change in the
ownership of a substantial portion of the Company’s assets: (A) a transfer to an
entity that is controlled by the Company’s stockholders immediately after the
transfer, or (B) a transfer of assets by the Company to: (1) a stockholder of
the Company (immediately before the asset transfer) in exchange for or with
respect to the Company’s stock, (2) an entity, fifty percent (50%) or more of
the total value or voting power of which is owned, directly or indirectly, by
the Company, (3) a Person, that owns, directly or indirectly, fifty percent
(50%) or more of the total value or voting power of all the outstanding stock of
the Company, or (4) an entity, at least fifty percent (50%) of the total value
or voting power of which is owned, directly or indirectly, by a Person described
in this subsection (iii)(B)(3). For purposes of this subsection (iii), gross
fair market value means the value of the assets of the Company, or the value of
the assets being disposed of, determined without regard to any liabilities
associated with such assets.

               For purposes of this definition, persons will be considered to be
acting as a group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company.

-2-

--------------------------------------------------------------------------------




               Notwithstanding the foregoing, a transaction will not be deemed a
Change in Control unless the transaction qualifies as a change in control event
within the meaning of Section 409A.

               Further and for the avoidance of doubt, a transaction will not
constitute a Change in Control if: (i) its sole purpose is to change the state
of the Company’s incorporation, or (ii) its sole purpose is to create a holding
company that will be owned in substantially the same proportions by the persons
who held the Company’s securities immediately before such transaction.

          (h) “Code” means the Internal Revenue Code of 1986, as amended.
Reference to a specific section of the Code or regulation thereunder shall
include such section or regulation, any valid regulation promulgated under such
section, and any comparable provision of any future legislation or regulation
amending, supplementing or superseding such section or regulation.

          (i) “Committee” means a committee of Directors or of other individuals
satisfying Applicable Laws appointed by the Board, or a duly authorized
committee of the Board, in accordance with Section 4 hereof.

          (j) “Common Stock” means the common stock of the Company.

          (k) “Company” means Quantum Corporation, a Delaware corporation, or
any successor thereto.

          (l) “Consultant” means any natural person, including an advisor,
engaged by the Company or a Parent or Subsidiary to render services to such
entity in a capacity other than as an Employee or Director; provided, however,
that a Consultant will include only those persons to whom the issuance of Shares
may be registered under Form S-8 under the Securities Act of 1933, as amended.

          (m) “Determination Date” means the latest possible date that will not
jeopardize the qualification of an Award granted under the Plan as
“performance-based compensation” under Section 162(m) of the Code.

          (n) “Director” means a member of the Board.

          (o) “Disability” means total and permanent disability as defined in
Section 22(e)(3) of the Code, provided that in the case of Awards other than
Incentive Stock Options, the Administrator in its discretion may determine
whether a permanent and total disability exists in accordance with uniform and
non-discriminatory standards adopted by the Administrator from time to time.

          (p) “Employee” means any person, including Officers and Directors,
employed by the Company or any Parent or Subsidiary of the Company. Neither
service as a Director nor payment of a director’s fee by the Company will be
sufficient to constitute “employment” by the Company.

          (q) “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

-3-

--------------------------------------------------------------------------------




          (r) “Exchange Program” means a program under which (i) outstanding
awards are surrendered or cancelled in exchange for awards of the same type
(which may have higher or lower exercise prices and different terms), awards of
a different type, and/or cash, (ii) Participants would have the opportunity to
participate in an Award Transfer Program, and/or (iii) the exercise price of an
outstanding Award is reduced. The Administrator will determine the terms and
conditions of any Exchange Program in its sole discretion.

          (s) “Fair Market Value” means, as of any date, the value of Common
Stock determined as follows:

               (i) If the Common Stock is listed on any established stock
exchange or a national market system, including without limitation the New York
Stock Exchange, the NASDAQ Global Select Market, the NASDAQ Global Market or the
NASDAQ Capital Market of The NASDAQ Stock Market, its Fair Market Value will be
the closing sales price for such stock (or the closing bid, if no sales were
reported) as quoted on such exchange or system on the day of determination, as
reported in The Wall Street Journal or such other source as the Administrator
deems reliable;

               (ii) If the Common Stock is regularly quoted by a recognized
securities dealer but selling prices are not reported, the Fair Market Value of
a Share will be the mean between the high bid and low asked prices for the
Common Stock on the day of determination (or, if no bids and asks were reported
on that date, as applicable, on the last trading date such bids and asks were
reported), as reported in The Wall Street Journal or such other source as the
Administrator deems reliable; or

               (iii) In the absence of an established market for the Common
Stock, the Fair Market Value will be determined in good faith by the
Administrator.

          (t) “Fiscal Year” means the fiscal year of the Company.

          (u) “Incentive Stock Option” means an Option that by its terms
qualifies and is otherwise intended to qualify as an incentive stock option
within the meaning of Section 422 of the Code and the regulations promulgated
thereunder.

          (v) “Nonstatutory Stock Option” means an Option that by its terms does
not qualify or is not intended to qualify as an Incentive Stock Option.

          (w) “Officer” means a person who is an officer of the Company within
the meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.

          (x) “Option” means a stock option granted pursuant to the Plan.

          (y) “Outside Director” means a Director who is not an Employee or
Consultant.

          (z) “Parent” means a “parent corporation,” whether now or hereafter
existing, as defined in Section 424(e) of the Code.

          (aa) “Participant” means the holder of an outstanding Award.

-4-

--------------------------------------------------------------------------------




          (bb) “Performance-Based Award” means any Award that is subject to the
terms and conditions set forth in Section 10 of the Plan. All Performance-Based
Awards are intended to qualify as qualified performance-based compensation under
Section 162(m) of the Code.

          (cc) “Performance Goals” means the goal(s) (or combined goal(s))
determined by the Administrator (in its discretion) to be applicable to a
Participant with respect to an Award. As determined by the Administrator, the
Performance Goals applicable to an Award may provide for a targeted level or
levels of achievement using one or more of the following measures: (a) cash
flow, (b) customer satisfaction, (c) earnings per share, (d) expense control,
(e) margin, (f) market share, (g) operating profit, (h) product development
and/or quality, (i) profit, (j) return on capital, (k) return on equity, (l)
revenue and (m) total shareholder return. Any Performance Goal used may be
measured (1) in absolute terms, (2) in combination with another Performance Goal
or Goals (for example, but not by way of limitation, as a ratio or matrix), (3)
in relative terms (including, but not limited to, as compared to results for
other periods of time, against financial metrics, and/or against another
company, companies or an index or indices), (4) on a per-share or per-capita
basis, (5) against the performance of the Company as a whole or a specific
business unit(s), business segment(s) or product(s) of the Company, and/or (6)
on a pre-tax or after-tax basis. Prior to the Determination Date, the Committee,
in its discretion, will determine whether any significant element(s) or item(s)
will be included in or excluded from the calculation of any Performance Goal
with respect to any Participants (for example, but not by way of limitation, the
effect of mergers and acquisitions). As determined in the discretion of the
Committee prior to the Determination Date, achievement of Performance Goals for
a particular Award may be calculated in accordance with the Company’s financial
statements, prepared in accordance with generally accepted accounting
principles, or as adjusted for certain costs, expenses, gains and losses to
provide non-GAAP measures of operating results.

          (dd) Performance Period” means any Fiscal Year (or period of four (4)
consecutive fiscal quarters) or such longer period as determined by the
Administrator in its sole discretion during which the performance objectives
must be met.

          (ee) “Performance Share” means an Award denominated in Shares which
may be earned in whole or in part upon attainment of performance goals or other
vesting criteria as the Administrator may determine pursuant to Section 10 of
the Plan.

          (ff) “Performance Unit” means an Award which may be earned in whole or
in part upon attainment of performance goals or other vesting criteria as the
Administrator may determine and which may be settled for cash, Shares or other
securities or a combination of the foregoing pursuant to Section 10 of the Plan.

          (gg) “Period of Restriction” means the period during which Restricted
Stock Units, Performance Shares, Performance Units and/or the transfer of Shares
of Restricted Stock are subject to restrictions and therefore, the Shares are
subject to a substantial risk of forfeiture. Such restrictions may be based on
the passage of time, continued service, the achievement of target levels of
performance, the achievement of Performance Goals, or the occurrence of other
events as determined by the Administrator. Notwithstanding any contrary
provision of the Plan (but subject to the following sentence), the Period of
Restriction for such an Award shall expire in full no earlier than (a) the third
(3rd) annual anniversary of the grant date if the vesting period expires solely
as the result of continued employment or service, and (b) the first (1st) annual
anniversary of the grant date if expiration of the vesting period is conditioned
on achievement of performance objectives and does not expire solely as the
result of continued employment or service. The preceding minimum vesting periods
shall not apply with respect to Awards to Directors, or to an Award if
determined by the Administrator (in its discretion): (a) due to death,
Disability, Retirement, or major capital change, or (b) with respect to Awards
other than Options and SARs covering, in the aggregate, no more than five
percent (5%) of the shares reserved for issuance under the Plan.

-5-

--------------------------------------------------------------------------------




          (hh) “Plan” means this 2012 Long-Term Incentive Plan.

          (ii) “Restricted Stock” means Shares issued pursuant to a Restricted
Stock award under Section 7 of the Plan, or issued pursuant to the early
exercise of an Option.

          (jj) “Restricted Stock Unit” means a bookkeeping entry representing an
amount equal to the Fair Market Value of one Share, granted pursuant to Section
8 of the Plan. Each Restricted Stock Unit represents an unfunded and unsecured
obligation of the Company.

          (kk) “Rule 16b-3” means Rule 16b-3 of the Exchange Act or any
successor to Rule 16b-3, as in effect when discretion is being exercised with
respect to the Plan.

          (ll) “Section 16(b)” means Section 16(b) of the Exchange Act.

          (mm) “Section 409A” means Section 409A of the Code, and any proposed,
temporary or final Treasury Regulations and Internal Revenue Service guidance
thereunder, as each may be amended from time to time.

          (nn) “Service Provider” means an Employee, Director or Consultant.

          (oo) “Share” means a share of the Common Stock, as adjusted in
accordance with Section 13 of the Plan.

          (pp) “Stock Appreciation Right” or “SAR” means an Award, granted alone
or in connection with an Option, that pursuant to Section 9 of the Plan is
designated as a Stock Appreciation Right.

          (qq) “Subsidiary” means a “subsidiary corporation or company,” whether
now or hereafter existing, as defined in Section 424(f) of the Code.

     3. Stock Subject to the Plan.

          (a) Stock Subject to the Plan. Subject to the provisions of Section 13
of the Plan, the maximum aggregate number of Shares that may be issued under the
Plan shall equal the sum of (i) 30,500,000 Shares, (ii) any Shares (not to
exceed 2,500,000) that remain available to be issued under the Company’s 1993
Long-Term Incentive Plan or the Company’s Nonemployee Director Equity Incentive
Plan as of August 14, 2012, (iii) any Shares (not to exceed 5,000,000) that,
after August 14, 2012, otherwise would have been returned to the Company’s 1993
Long-Term Incentive Plan or the Company’s Nonemployee Director Equity Incentive
Plan on account of the expiration, cancellation, repurchase or forfeiture of
awards granted under the Company’s 1993 Long-Term Incentive Plan or Nonemployee
Director Equity Incentive Plan, and (iv) any shares (not to exceed 5,000,000
used to pay the exercise price or purchase of an award or to satisfy the tax
withholding obligations related to an award granted under the Company’s 1993
Long-Term Incentive Plan or the Company’s Nonemployee Director Equity Incentive
Plan on or before August 14, 2012, that otherwise would have been returned to
the Company’s 1993 Long-Term Incentive Plan or the Company’s Nonemployee
Director Equity Incentive Plan after August 14, 2012. The Shares may be
authorized, but unissued, or reacquired Common Stock.

-6-

--------------------------------------------------------------------------------




          (b) Lapsed Awards. If an Award expires or becomes unexercisable
without having been exercised in full, is surrendered pursuant to an Exchange
Program, or, with respect to Restricted Stock, Restricted Stock Units,
Performance Units or Performance Shares, is forfeited to or repurchased by the
Company due to failure to vest, the unpurchased Shares (or for Awards other than
Options or Stock Appreciation Rights the forfeited or repurchased Shares), which
were subject thereto will become available for future grant or sale under the
Plan (unless the Plan has terminated). Upon exercise of a Stock Appreciation
Right settled in Shares, the gross number of Shares covered by the portion of
the Award so exercised, whether or not actually issued pursuant to such exercise
will cease to be available under the Plan. Shares that have actually been issued
under the Plan under any Award will not be returned to the Plan and will not
become available for future distribution under the Plan; provided, however, that
if Shares issued pursuant to Awards of Restricted Stock, Restricted Stock Units,
Performance Shares or Performance Units are repurchased by the Company or are
forfeited to the Company, such Shares will become available for future grant
under the Plan. Shares used to pay the exercise price or purchase of an Award or
to satisfy the tax withholding obligations related to an Award will become
available for future grant or sale under the Plan. To the extent an Award under
the Plan is paid out in cash rather than Shares, such cash payment will not
result in reducing the number of Shares available for issuance under the Plan.
Notwithstanding anything in the Plan or any Award Agreement to the contrary,
Shares actually issued pursuant to Awards transferred under any Award Transfer
Program will not be again available for grant under the Plan. Notwithstanding
the foregoing and, subject to adjustment as provided in Section 13 of the Plan,
the maximum number of Shares that may be issued upon the exercise of Incentive
Stock Options will equal the aggregate Share number stated in Section 3(a) of
the Plan, plus, to the extent allowable under Section 422 of the Code and the
Treasury Regulations promulgated thereunder, any Shares that become available
for issuance under the Plan pursuant to this Section 3(b).

          (c) Share Reserve. The Company, during the term of this Plan, will at
all times reserve and keep available such number of Shares as will be sufficient
to satisfy the requirements of the Plan.

     4. Administration of the Plan.

          (a) Procedure.

               (i) Multiple Administrative Bodies. Different Committees with
respect to different groups of Service Providers may administer the Plan.

               (ii) Section 162(m). To the extent that the Administrator
determines it to be desirable to qualify Awards granted hereunder as
“performance-based compensation” within the meaning of Section 162(m) of the
Code, the Plan will be administered by a Committee of two (2) or more “outside
directors” within the meaning of Section 162(m) of the Code.

-7-

--------------------------------------------------------------------------------




               (iii) Rule 16b-3. To the extent desirable to qualify transactions
hereunder as exempt under Rule 16b-3, the transactions contemplated hereunder
will be structured to satisfy the requirements for exemption under Rule 16b-3.

               (iv) Other Administration. Other than as provided above, the Plan
will be administered by (A) the Board or (B) a Committee, which committee will
be constituted to satisfy Applicable Laws.

               (v) Delegation of Authority for Day-to-Day Administration. Except
to the extent prohibited by Applicable Law, the Administrator may delegate to
one or more individuals the day-to-day administration of the Plan and any of the
functions assigned to it in this Plan. Such delegation may be revoked at any
time.

          (b) Powers of the Administrator. Subject to the provisions of the
Plan, and in the case of a Committee, subject to the specific duties delegated
by the Board to such Committee, the Administrator will have the authority, in
its discretion:

               (i) to determine the Fair Market Value;

               (ii) to select the Service Providers to whom Awards may be
granted hereunder;

               (iii) to determine the number of Shares to be covered by each
Award granted hereunder;

               (iv) to approve forms of Award Agreements for use under the Plan;

               (v) to determine the terms and conditions, not inconsistent with
the terms of the Plan, of any Award granted hereunder. Such terms and conditions
include, but are not limited to, the exercise price, the time or times when
Awards may be exercised (which may be based on performance criteria), any
vesting acceleration or waiver of forfeiture restrictions, and any restriction,
limitation or requirement regarding any Award or the Shares covered thereby (for
example, but not by way of limitation, any holding period or ownership
requirement), based in each case on such factors as the Administrator (in its
discretion) shall determine;

               (vi) to determine the terms and conditions of any Exchange
Program and/or Award Transfer Program and with the consent of the Company’s
stockholders, to institute an Exchange Program and/or Award Transfer Program
(provided that the Administrator may not implement an Exchange Program and/or
Award Transfer Program without first receiving the consent of the Company’s
stockholders);

               (vii) to construe and interpret the terms of the Plan and Awards
granted pursuant to the Plan;

-8-

--------------------------------------------------------------------------------




               (viii) to prescribe, amend and rescind rules and regulations
relating to the Plan, including rules and regulations relating to sub-plans
established for the purpose of satisfying or facilitating compliance with
applicable foreign laws and/or for qualifying for favorable tax treatment under
applicable foreign laws;

               (ix) to modify or amend each Award (subject to Section 18 of the
Plan), including but not limited to the discretionary authority to extend the
post-termination exercisability period of Awards and to extend the maximum term
of an Option (subject to Section 6(b) of the Plan regarding Incentive Stock
Options);

               (x) to allow Participants to satisfy withholding tax obligations
in such manner as prescribed in Section 14 of the Plan;

               (xi) to authorize any person to execute on behalf of the Company
any instrument required to effect the grant of an Award previously granted by
the Administrator pursuant to such procedures as the Administrator may
determine;

               (xii) to allow a Participant, in compliance with all Applicable
Laws including, but not limited to, Section 409A, to defer the receipt of the
payment of cash or the delivery of Shares that would otherwise be due to such
Participant under an Award; and

               (xiii) to determine whether Awards will be settled in Shares,
cash or in any combination thereof;

               (xiv) to impose such restrictions, conditions or limitations as
it determines appropriate as to the timing and manner of any resales by a
Participant or other subsequent transfers by the Participant of any Shares
issued as a result of or under an Award, including without limitation, (A)
restrictions under an insider trading policy, and (B) restrictions as to the use
of a specified brokerage firm for such resales or other transfers;

               (xv) to require that the Participant’s rights, payments and
benefits with respect to an Award (including amounts received upon the
settlement or exercise of an Award) shall be subject to reduction, cancellation,
forfeiture or recoupment upon the occurrence of certain specified events, in
addition to any otherwise applicable vesting or performance conditions of an
Award, as may be specified in an Award Agreement at the time of the Award, or
later if (A) Applicable Laws require the Company to adopt a policy requiring
such reduction, cancellation, forfeiture or recoupment, or (B) pursuant to an
amendment of an outstanding Award; and

               (xvi) to make all other determinations deemed necessary or
advisable for administering the Plan.

          (c) Effect of Administrator’s Decision. The Administrator’s decisions,
determinations and interpretations will be final and binding on all Participants
and any other holders of Awards and shall be given the maximum deference
permitted by law.

     5. Eligibility. Nonstatutory Stock Options, Stock Appreciation Rights,
Restricted Stock, Restricted Stock Units, Performance Shares and Performance
Units may be granted to Service Providers. Incentive Stock Options may be
granted only to Employees.

-9-

--------------------------------------------------------------------------------




     6. Stock Options.

          (a) Limitations.

               (i) Each Option will be designated in the Award Agreement as
either an Incentive Stock Option or a Nonstatutory Stock Option. However,
notwithstanding such designation, to the extent that the aggregate Fair Market
Value of the Shares with respect to which Incentive Stock Options are
exercisable for the first time by the Participant during any calendar year
(under all plans of the Company and any Parent or Subsidiary) exceeds one
hundred thousand dollars ($100,000), such Options will be treated as
Nonstatutory Stock Options. For purposes of this Section 6(a), Incentive Stock
Options will be taken into account in the order in which they were granted. The
Fair Market Value of the Shares will be determined as of the time the Option
with respect to such Shares is granted.

               (ii) The Administrator will have complete discretion to determine
the number of Shares subject to an Option granted to any Participant, provided
that, subject to the provisions of Section 13, during any Fiscal Year, the
number of Shares covered by Options granted to any one Service Provider will not
exceed more than two million five hundred thousand (2,500,000) Shares; provided,
however, that in connection with his or her initial service, a Service Provider
may be granted Options covering up to an additional two million five hundred
thousand (2,500,000) Shares in the Fiscal Year in which his or her service as a
Service Provider first commences.

          (b) Term of Option. The term of each Option will be stated in the
Award Agreement; provided, however, that the term will be no more than seven (7)
years from the date of grant hereof. In the case of an Incentive Stock Option,
the term will be ten (10) years from the date of grant or such shorter term as
may be provided in the Award Agreement. Moreover, in the case of an Incentive
Stock Option granted to a Participant who, at the time the Incentive Stock
Option is granted, owns stock representing more than ten percent (10%) of the
total combined voting power of all classes of stock of the Company or any Parent
or Subsidiary, the term of the Incentive Stock Option will be five (5) years
from the date of grant or such shorter term as may be provided in the Award
Agreement.

          (c) Option Exercise Price and Consideration.

               (i) Exercise Price. The per share exercise price for the Shares
to be issued pursuant to exercise of an Option will be determined by the
Administrator, subject to the following:

                    (1) In the case of an Incentive Stock Option

                         (A) granted to an Employee who, at the time the
Incentive Stock Option is granted, owns stock representing more than ten percent
(10%) of the voting power of all classes of stock of the Company or any Parent
or Subsidiary, the per Share exercise price will be no less than one hundred ten
percent (110%) of the Fair Market Value per Share on the date of grant.

-10-

--------------------------------------------------------------------------------




                         (B) granted to any Employee other than an Employee
described in paragraph (A) immediately above, the per Share exercise price will
be no less than one hundred percent (100%) of the Fair Market Value per Share on
the date of grant.

                    (2) In the case of a Nonstatutory Stock Option, the per
Share exercise price will be no less than one hundred percent (100%) of the Fair
Market Value per Share on the date of grant.

                    (3) Notwithstanding the foregoing, Options may be granted
with a per Share exercise price of less than one hundred percent (100%) of the
Fair Market Value per Share on the date of grant pursuant to a transaction
described in, and in a manner consistent with, Section 424(a) of the Code.

               (ii) Waiting Period and Exercise Dates. At the time an Option is
granted, the Administrator will fix the period within which the Option may be
exercised and will determine any conditions that must be satisfied before the
Option may be exercised.

               (iii) Form of Consideration. The Administrator will determine the
acceptable form of consideration for exercising an Option, including the method
of payment. In the case of an Incentive Stock Option, the Administrator will
determine the acceptable form of consideration at the time of grant. Such
consideration may consist entirely of, without limitation: (1) cash; (2) check;
(3) promissory note, to the extent permitted by Applicable Laws, (4) other
Shares, provided that such Shares have a Fair Market Value on the date of
surrender equal to the aggregate exercise price of the Shares as to which such
Option will be exercised and provided that accepting such Shares will not result
in any adverse accounting consequences to the Company, as the Administrator
determines in its sole discretion; (5) consideration received by the Company
under a cashless exercise program (whether through a broker, net exercise
program or otherwise) implemented by the Company in connection with the Plan;
(6) by reduction in the amount of any Company liability to the Participant, (7)
by net exercise; (8) such other consideration and method of payment for the
issuance of Shares to the extent permitted by Applicable Laws; or (9) any
combination of the foregoing methods of payment.

          (d) Exercise of Option.

               (i) Procedure for Exercise; Rights as a Stockholder. Any Option
granted hereunder will be exercisable according to the terms of the Plan and at
such times and under such conditions as determined by the Administrator and set
forth in the Award Agreement. An Option may not be exercised for a fraction of a
Share.

               An Option will be deemed exercised when the Company receives: (i)
a notice of exercise (in such form as the Administrator may specify from time to
time) from the person entitled to exercise the Option, and (ii) full payment for
the Shares with respect to which the Option is exercised (together with
applicable withholding taxes). Full payment may consist of any consideration and
method of payment authorized by the Administrator and permitted by the Award
Agreement and the Plan. Shares issued upon exercise of an Option will be issued
in the name of the Participant or, if requested by the Participant, in the name
of the Participant and his or her spouse. Until the Shares are issued (as
evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company), no right to vote or receive dividends
or any other rights as a stockholder will exist with respect to the Shares
subject to an Option, notwithstanding the exercise of the Option. The Company
will issue (or cause to be issued) such Shares promptly after the Option is
exercised. No adjustment will be made for a dividend or other right for which
the record date is prior to the date the Shares are issued, except as provided
in Section 13 of the Plan.

-11-

--------------------------------------------------------------------------------




               Exercising an Option in any manner will decrease the number of
Shares thereafter available, both for purposes of the Plan and for sale under
the Option, by the number of Shares as to which the Option is exercised.

               (ii) Termination of Relationship as a Service Provider. If a
Participant ceases to be a Service Provider, other than upon the Participant’s
termination as the result of the Participant’s death or Disability, the
Participant may exercise his or her Option within such period of time as is
specified in the Award Agreement (but in no event later than the expiration of
the term of such Option as set forth in the Award Agreement). In the absence of
a specified time in the Award Agreement, the Option will remain exercisable for
three (3) months following the Participant’s termination. Unless otherwise
provided by the Administrator, if on the date of termination the Participant is
not vested as to his or her entire Option, the Shares covered by the unvested
portion of the Option will be forfeited and revert to the Plan. If after
termination the Participant does not exercise his or her Option within the time
specified by the Award Agreement, this Plan or the Administrator, the Option
will terminate, and the Shares covered by such Option will revert to the Plan.

               (iii) Disability of Participant. If a Participant ceases to be a
Service Provider as a result of the Participant’s Disability, the Participant
may exercise his or her Option within such period of time as is specified in the
Award Agreement (but in no event later than the expiration of the term of such
Option as set forth in the Award Agreement). In the absence of a specified time
in the Award Agreement, the Option will remain exercisable for twelve (12)
months following the Participant’s termination. Unless otherwise provided by the
Administrator, if on the date of termination the Participant is not vested as to
his or her entire Option, the Shares covered by the unvested portion of the
Option will be forfeited and revert to the Plan. If after termination the
Participant does not exercise his or her Option within the time specified
herein, the Option will terminate, and the Shares covered by such Option will
revert to the Plan.

               (iv) Death of Participant. If a Participant dies while a Service
Provider, the Option may be exercised following the Participant’s death within
such period of time as is specified in the Award Agreement (but in no event may
the option be exercised later than the expiration of the term of such Option as
set forth in the Award Agreement), by the Participant’s designated beneficiary,
provided such designation has been permitted by the Administrator and provided a
beneficiary has been designated prior to Participant’s death in a form
acceptable to the Administrator. If a beneficiary designation has not been
permitted by the Administrator or if no beneficiary has been designated by the
Participant, then such Option may be exercised by the personal representative of
the Participant’s estate or by the person(s) to whom the Option is transferred
pursuant to the Participant’s will or in accordance with the laws of descent and
distribution. In the absence of a specified time in the Award Agreement, the
Option will remain exercisable for twelve (12) months following Participant’s
death. Unless otherwise provided by the Administrator, if at the time of death
Participant is not vested as to his or her entire Option, the Shares covered by
the unvested portion of the Option will be forfeited and immediately revert to
the Plan. If the Option is not so exercised within the time specified herein,
the Option will terminate, and the Shares covered by such Option will revert to
the Plan.

-12-

--------------------------------------------------------------------------------




     7. Restricted Stock.

          (a) Grant of Restricted Stock. Subject to the terms and provisions of
the Plan, the Administrator, at any time and from time to time, may grant Shares
of Restricted Stock to Service Providers in such amounts as the Administrator,
in its sole discretion, will determine; provided, that, subject to the
provisions of Section 13 of the Plan, during any Fiscal Year, the number of
Shares of Restricted Stock granted to any one Service Provider will not exceed
more than one million (1,000,000) Shares; provided, however, that in connection
with his or her initial service, a Service Provider may be granted an additional
one million (1,000,000) Shares of Restricted Stock in the Fiscal Year in which
his or her service as a Service Provider first commences.

          (b) Restricted Stock Agreement. Each Award of Restricted Stock will be
evidenced by an Award Agreement that will specify the Period of Restriction, the
number of Shares granted, and such other terms and conditions as the
Administrator, in its sole discretion, will determine. Unless the Administrator
determines otherwise, the Company as escrow agent will hold Shares of Restricted
Stock until the restrictions on such Shares have lapsed.

          (c) Transferability. Except as provided in this Section 7 or the Award
Agreement, Shares of Restricted Stock may not be sold, transferred, pledged,
assigned, or otherwise alienated or hypothecated until the end of the applicable
Period of Restriction.

          (d) Other Restrictions. The Administrator, in its sole discretion, may
impose such other restrictions on Shares of Restricted Stock as it may deem
advisable or appropriate.

               (i) General Restrictions. The Administrator may set restrictions
based upon continued employment or service, the achievement of specific
performance objectives (Company-wide, departmental, divisional, business unit,
or individual), applicable federal or state securities laws, or any other basis
determined by the Administrator in its discretion.

               (ii) Section 162(m) Performance Restrictions. For purposes of
qualifying grants of Restricted Stock as “performance-based compensation” under
Section 162(m) of the Code, the Administrator, in its discretion, may set
restrictions based upon the achievement of Performance Goals. The Performance
Goals shall be set by the Administrator on or before the Determination Date. In
granting Restricted Stock which is intended to qualify under Section 162(m) of
the Code, the Administrator shall follow any procedures determined by it from
time to time to be necessary or appropriate to ensure qualification of the
Restricted Stock under Section 162(m) of the Code (e.g., in determining the
Performance Goals and certifying in writing whether the applicable Performance
Goals have been achieved after the completion of the applicable Performance
Period).

          (e) Removal of Restrictions. Except as otherwise provided in this
Section 7, Shares of Restricted Stock covered by each Restricted Stock grant
made under the Plan will be released from escrow as soon as practicable after
the last day of the Period of Restriction or at such other time as the
Administrator may determine. The Administrator, in its discretion, may
accelerate the time at which any restrictions will lapse or be removed.

-13-

--------------------------------------------------------------------------------




          (f) Voting Rights. During the Period of Restriction, Service Providers
holding Shares of Restricted Stock granted hereunder may exercise full voting
rights with respect to those Shares, unless the Administrator determines
otherwise.

          (g) Dividends and Other Distributions. During the Period of
Restriction, Service Providers holding Shares of Restricted Stock will be
entitled to receive all dividends and other distributions paid with respect to
such Shares, unless the Administrator provides otherwise. If any such dividends
or distributions are paid in Shares, the Shares will be subject to the same
restrictions on transferability and forfeitability as the Shares of Restricted
Stock with respect to which they were paid.

          (h) Return of Restricted Stock to Company. On the date set forth in
the Award Agreement, the Restricted Stock for which restrictions have not lapsed
will revert to the Company and, subject to Section 3, again will become
available for grant under the Plan.

     8. Restricted Stock Units.

          (a) Grant. Subject to the terms and provisions of the Plan, the
Administrator, at any time and from time to time, may grant Restricted Stock
Units to Service Providers in such amounts as the Administrator, in its sole
discretion, will determine; provided, that subject to the provisions of Section
13 of the Plan, during any Fiscal Year, the number of Restricted Stock Units
granted to any one Service Provider will not exceed more than one million
(1,000,000); provided, however, that in connection with his or her initial
service, a Service Provider may be granted an additional one million (1,000,000)
Restricted Stock Units in the Fiscal Year in which his or her service as a
Service Provider first commences. After the Administrator determines that it
will grant Restricted Stock Units under the Plan, it will advise the Participant
in an Award Agreement of the terms, conditions, and restrictions related to the
grant, including the number of Restricted Stock Units.

          (b) Vesting Criteria and Other Terms. The Administrator will set
vesting criteria in its discretion, which, depending on the extent to which the
criteria are met, will determine the number of Restricted Stock Units that will
be paid out to the Participant.

               (i) General Restrictions. The Administrator may set vesting
criteria based upon continued employment or service, the achievement of specific
performance objectives (Company-wide, departmental, divisional, business unit,
or individual goals (including, but not limited to, continued employment or
service), applicable federal or state securities laws or any other basis
determined by the Administrator in its discretion.

               (ii) Section 162(m) Performance Restrictions. For purposes of
qualifying grants of Restricted Stock Units as “performance-based compensation”
under Section 162(m) of the Code, the Administrator, in its discretion, may set
restrictions based upon the achievement of Performance Goals. The Performance
Goals shall be set by the Administrator on or before the Determination Date. In
granting Restricted Stock Units that are intended to qualify under Section
162(m) of the Code, the Administrator shall follow any procedures determined by
it from time to time to be necessary or appropriate to ensure qualification of
the Restricted Stock Units under Section 162(m) of the Code (e.g., in
determining the Performance Goals and certifying in writing whether the
applicable Performance Goals have been achieved after the completion of the
applicable Performance Period).

-14-

--------------------------------------------------------------------------------




          (c) Earning Restricted Stock Units. Upon meeting the applicable
vesting criteria, the Participant will be entitled to receive a payout as
determined by the Administrator. Notwithstanding the foregoing, at any time
after the grant of Restricted Stock Units, the Administrator, in its sole
discretion, may reduce or waive any vesting criteria that must be met to receive
a payout.

          (d) Form and Timing of Payment. Payment of earned Restricted Stock
Units will be made as soon as practicable after the date(s) determined by the
Administrator and set forth in the Award Agreement; provided, however, that the
timing of payment shall in all cases comply with Section 409A to the extent
applicable to the Award. The Administrator, in its sole discretion, may only
settle earned Restricted Stock Units in cash, Shares, or a combination of both.

          (e) Cancellation. On the date set forth in the Award Agreement, all
unearned Restricted Stock Units will be forfeited to the Company and, subject to
Section 3 of the Plan, again will become available for grant under the Plan.

     9. Stock Appreciation Rights.

          (a) Grant of Stock Appreciation Rights. Subject to the terms and
conditions of the Plan, a Stock Appreciation Right may be granted to Service
Providers at any time and from time to time as will be determined by the
Administrator, in its sole discretion.

          (b) Number of Shares. The Administrator will have complete discretion
to determine the number of Stock Appreciation Rights granted to any Service
Provider, provided that, subject to the provisions of Section 13, during any
Fiscal Year, the number of Shares covered by Stock Appreciation Rights granted
to any one Service Provider will not exceed more than two million five hundred
thousand (2,500,000) Shares; provided, however, that in connection with his or
her initial service, a Service Provider may be granted SARs covering up to an
additional two million five hundred thousand (2,500,000) Shares in the Fiscal
Year in which his or her service as a Service Provider first commences.

          (c) Exercise Price and Other Terms. The per share exercise price for
the Shares to be issued pursuant to exercise of a Stock Appreciation Right will
be determined by the Administrator and will be no less than one hundred percent
(100%) of the Fair Market Value per Share on the date of grant. Otherwise, the
Administrator, subject to the provisions of the Plan, will have complete
discretion to determine the terms and conditions of Stock Appreciation Rights
granted under the Plan.

          (d) Stock Appreciation Right Agreement. Each Stock Appreciation Right
grant will be evidenced by an Award Agreement that will specify the exercise
price, the term of the Stock Appreciation Right, the conditions of exercise, and
such other terms and conditions as the Administrator, in its sole discretion,
will determine.

          (e) Expiration of Stock Appreciation Rights. A Stock Appreciation
Right granted under the Plan will expire upon the date determined by the
Administrator, in its sole discretion, and set forth in the Award Agreement.
Notwithstanding the foregoing, the rules of Section 6(b) of the Plan relating to
the maximum term and Section 6(d) of the Plan relating to exercise also will
apply to Stock Appreciation Rights.

-15-

--------------------------------------------------------------------------------




          (f) Payment of Stock Appreciation Right Amount. Upon exercise of a
Stock Appreciation Right, a Participant will be entitled to receive payment from
the Company in an amount determined by multiplying:

               (i) The difference between the Fair Market Value of a Share on
the date of exercise over the exercise price; times

               (ii) The number of Shares with respect to which the Stock
Appreciation Right is exercised.

     At the discretion of the Administrator, the payment upon Stock Appreciation
Right exercise may be in cash, in Shares of equivalent value, or in some
combination thereof.

     10. Performance Units and Performance Shares.

          (a) Grant of Performance Units/Shares. Subject to the terms and
conditions of the Plan, Performance Units and Performance Shares may be granted
to Service Providers at any time and from time to time, as will be determined by
the Administrator, in its sole discretion. The Administrator will have complete
discretion in determining the number of Performance Units and Performance Shares
granted to each Participant; provided, that subject to the provisions of Section
13 of the Plan, during any Fiscal Year, (a) the number of Performance Shares
granted to any one Service Provider will not exceed more than one million
(1,000,000); provided, however, that in connection with his or her initial
service, a Service Provider may be granted an additional one million (1,000,000)
Performance Shares in the Fiscal Year in which his or her service as a Service
Provider first commences, and (b) no Service Provider will receive Performance
Units having an initial value greater than ten million dollars ($10,000,000);
provided, however, that in connection with his or her initial service, a Service
Provider may be granted additional Performance Units in the Fiscal Year in which
his or her service as a Service Provider first commences having an initial value
no greater than ten million dollars ($10,000,000).

          (b) Value of Performance Units/Shares. Each Performance Unit will have
an initial value that is established by the Administrator on or before the date
of grant. Each Performance Share will have an initial value equal to the Fair
Market Value of a Share on the date of grant.

          (c) Performance Objectives and Other Terms. The Administrator will set
performance objectives or other vesting provisions (including, without
limitation, continued status as a Service Provider) in its discretion which,
depending on the extent to which they are met, will determine the number or
value of Performance Units/Shares that will be paid out to the Service
Providers. The time period during which the performance objectives or other
vesting provisions must be met will be called the “Performance Period.” Each
Award of Performance Units/Shares will be evidenced by an Award Agreement that
will specify the Performance Period, and such other terms and conditions as the
Administrator, in its sole discretion, will determine.

-16-

--------------------------------------------------------------------------------




               (i) General Restrictions. The Administrator may set vesting
criteria based upon continued employment or service, the achievement of specific
performance objectives (Company-wide, departmental, divisional, business unit,
or individual goals (including, but not limited to, continued employment or
service), applicable federal or state securities laws or any other basis
determined by the Administrator in its discretion.

               (ii) Section 162(m) Performance Restrictions. For purposes of
qualifying grants of Performance Shares and/or Performance Units as
“performance-based compensation” under Section 162(m) of the Code, the
Administrator, in its discretion, may set restrictions based upon the
achievement of Performance Goals. The Performance Goals shall be set by the
Administrator on or before the Determination Date. In granting Performance
Shares and/or Performance Units that are intended to qualify under Section
162(m) of the Code, the Administrator shall follow any procedures determined by
it from time to time to be necessary or appropriate to ensure qualification of
the Performance Shares and/or Performance Units under Section 162(m) of the Code
(e.g., in determining the Performance Goals and certifying in writing whether
the applicable Performance Goals have been achieved after the completion of the
applicable Performance Period).

          (d) Earning of Performance Units/Shares. After the applicable
Performance Period has ended, the holder of Performance Units/Shares will be
entitled to receive a payout of the number of Performance Units/Shares earned by
the Participant over the Performance Period, to be determined as a function of
the extent to which the corresponding performance objectives or other vesting
provisions have been achieved. After the grant of a Performance Unit/Share, the
Administrator, in its sole discretion, may reduce or waive any performance
objectives or other vesting provisions for such Performance Unit/Share.

          (e) Form and Timing of Payment of Performance Units/Shares. Payment of
earned Performance Units/Shares will be made as soon as practicable after the
expiration of the applicable Performance Period or as otherwise determined by
the Administrator; provided, however, that the timing of payment shall in all
cases comply with Section 409A to the extent applicable to the Award. The
Administrator, in its sole discretion, may pay earned Performance Units/Shares
in the form of cash, in Shares (which have an aggregate Fair Market Value equal
to the value of the earned Performance Units/Shares at the close of the
applicable Performance Period) or in a combination thereof. No right to receive
any ordinary cash dividends will exist with respect to any unvested Shares under
the Performance Units/Shares. In the event of any extraordinary cash dividend
payable with respect to Shares, the extraordinary cash dividends payable with
respect to the unvested Shares under the Performance Units/Shares, if any (as
determined in accordance with Section 13 and/or other applicable provisions of
the Plan), will be subject to the same restrictions on vesting, transferability
and forfeitability as the Shares subject to the Performance Shares/Units with
respect to which the dividends are payable.

          (f) Cancellation of Performance Units/Shares. On the date set forth in
the Award Agreement, all unearned or unvested Performance Units/Shares will be
forfeited to the Company, and, subject to Section 3 of the Plan, again will be
available for grant under the Plan.

-17-

--------------------------------------------------------------------------------




     11. Leaves of Absence/Transfer Between Locations. If determined by the
Administrator (in its discretion and on a case-by-case basis) or as otherwise
required by Applicable Law, vesting of Awards granted hereunder will be
suspended during any unpaid leave of absence, such that vesting shall cease on
the first day of any unpaid leave of absence and shall only recommence upon
return to active service. A Participant will not cease to be an Employee in the
case of (i) any leave of absence approved by the Company or (ii) transfers
between locations of the Company or between the Company, its Parent, or any
Subsidiary. For purposes of Incentive Stock Options, no such leave may exceed
three (3) months, unless reemployment upon expiration of such leave is
guaranteed by statute or contract. If reemployment upon expiration of a leave of
absence approved by the Company is not so guaranteed, then six (6) months
following the first (1st) day of such leave any Incentive Stock Option held by
the Participant will cease to be treated as an Incentive Stock Option and will
be treated for tax purposes as a Nonstatutory Stock Option.

     12. Transferability of Awards. Unless determined otherwise by the
Administrator, an Award may not be sold, pledged, assigned, hypothecated,
transferred, or disposed of in any manner other than by will or by the laws of
descent or distribution and may be exercised, during the lifetime of the
Participant, only by the Participant. If the Administrator makes an Award
transferable, such Award will contain such additional terms and conditions as
the Administrator deems appropriate. Notwithstanding anything to the contrary in
the Plan, in no event will the Administrator have the right to determine and
implement the terms and conditions of any Award Transfer Program without
stockholder approval.

     13. Adjustments; Dissolution or Liquidation; Merger or Change in Control.

          (a) Adjustments. In the event that any dividend or other distribution
(whether in the form of cash, Shares, other securities, or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, or exchange of
Shares or other securities of the Company, or other change in the corporate
structure of the Company affecting the Shares occurs, the Administrator, in
order to prevent diminution or enlargement of the benefits or potential benefits
intended to be made available under the Plan, will adjust the number and class
of Shares that may be delivered under the Plan and/or the number, class, and
price of Shares covered by each outstanding Award, the numerical Share limits in
Section 3 of the Plan and the per person numerical Share limits in Sections
6(a), 7(a), 8(a), 9(b) and 10(a) of the Plan. Notwithstanding the preceding, the
number of Shares subject to any Award always shall be a whole number.

          (b) Dissolution or Liquidation. In the event of the proposed
dissolution or liquidation of the Company, the Administrator will notify each
Participant as soon as practicable prior to the effective date of such proposed
transaction. To the extent it has not been previously exercised (with respect to
an Option or SAR) or vested (with respect to an Award other than an Option or
SAR), an Award will terminate immediately prior to the consummation of such
proposed action.

          (c) Merger or Change in Control. In the event of a merger of the
Company with or into another corporation or other entity or a Change in Control,
each outstanding Award will be treated as the Administrator determines,
including, without limitation, that each Award be assumed or an equivalent
option or right substituted by the successor corporation or a Parent or
Subsidiary of the successor corporation. The Administrator will not be required
to treat all Awards similarly in the transaction.

-18-

--------------------------------------------------------------------------------




          In the event that the successor corporation does not assume or
substitute for the Award, the Participant will fully vest in and have the right
to exercise all of his or her outstanding Options and Stock Appreciation Rights,
including Shares as to which such Awards would not otherwise be vested or
exercisable, all restrictions on Restricted Stock and Restricted Stock Units
will lapse, and, with respect to Awards with performance-based vesting, all
performance goals or other vesting criteria will be deemed achieved at one
hundred percent (100%) of target levels and all other terms and conditions met.
In addition, if an Option or Stock Appreciation Right is not assumed or
substituted in the event of a merger or Change in Control, the Administrator
will notify the Participant in writing or electronically that the Option or
Stock Appreciation Right will be exercisable for a period of time determined by
the Administrator in its sole discretion, and the Option or Stock Appreciation
Right will terminate upon the expiration of such period.

          For the purposes of this subsection (c), an Award will be considered
assumed if, following the merger or Change in Control, the Award confers the
right to purchase or receive, for each Share subject to the Award immediately
prior to the transaction, the consideration (whether stock, cash, or other
securities or property) received in the transaction by holders of Common Stock
for each Share held on the effective date of the transaction (and if holders
were offered a choice of consideration, the type of consideration chosen by the
holders of a majority of the outstanding Shares); provided, however, that if
such consideration received in the transaction is not solely common stock of the
successor corporation or its Parent, the Administrator may, with the consent of
the successor corporation, provide for the consideration to be received upon the
exercise of an Option or Stock Appreciation Right or upon the payout of a
Restricted Stock Unit, Performance Unit or Performance Share, for each Share
subject to such Award, to be solely common stock of the successor corporation or
its Parent equal in fair market value to the per share consideration received by
holders of Common Stock in the transaction.

          Notwithstanding anything in this Section 13(c) to the contrary, an
Award that vests, is earned or paid-out upon the satisfaction of one or more
performance goals will not be considered assumed if the Company or its successor
modifies any of such performance goals without the Participant’s consent;
provided, however, a modification to such performance goals only to reflect the
successor corporation’s post-transaction corporate structure will not be deemed
to invalidate an otherwise valid Award assumption.

          (d) Outside Director Awards. With respect to Awards granted to an
Outside Director that are assumed or substituted for, if on the date of or
following such assumption or substitution the Participant’s status as a Director
or a director of the successor corporation, as applicable, is terminated other
than upon a voluntary resignation by the Participant (unless such resignation is
at the request of the acquirer), then the Participant will fully vest in and
have the right to exercise Options and/or Stock Appreciation Rights as to all of
the Shares underlying such Award, including those Shares which would not
otherwise be vested or exercisable, all restrictions on Restricted Stock and
Restricted Stock Units will lapse, and, with respect to Awards with
performance-based vesting, all performance goals or other vesting criteria will
be deemed achieved at one hundred percent (100%) of target levels and all other
terms and conditions met.

-19-

--------------------------------------------------------------------------------




     14. Tax.

          (a) Withholding Requirements. Prior to the delivery of any Shares or
cash pursuant to an Award (or exercise thereof) or such earlier time as any tax
withholding obligations are due, the Company will have the power and the right
to deduct or withhold, or require a Participant to remit to the Company, an
amount sufficient to satisfy federal, state, local, foreign or other taxes
(including the Participant’s FICA obligation) required to be withheld with
respect to such Award (or exercise thereof).

          (b) Withholding Arrangements. The Administrator, in its sole
discretion and pursuant to such procedures as it may specify from time to time,
may permit a Participant to satisfy such tax withholding obligation, in whole or
in part by (without limitation) (a) paying cash, (b) electing to have the
Company withhold otherwise deliverable cash or Shares having a Fair Market Value
equal to the minimum statutory amount required to be withheld or such other
amount as will not result in any adverse accounting consequences to the Company,
as the Administrator determines in its sole discretion, or (c) delivering to the
Company already-owned Shares having a Fair Market Value equal to the minimum
statutory amount required to be withheld or such other amount as will not result
in any adverse accounting consequences to the Company, as the Administrator
determines in its sole discretion. The Fair Market Value of the Shares to be
withheld or delivered will be determined as of the date that the taxes are
required to be withheld.

          (c) Compliance With Section 409A. Awards will be designed and operated
in such a manner that they are either exempt from the application of, or comply
with, the requirements of Section 409A such that the grant, payment, settlement
or deferral will not be subject to the additional tax or interest applicable
under Section 409A, except as otherwise determined in the sole discretion of the
Administrator. Each payment or benefit under this Plan and under each Award
Agreement is intended to constitute a separate payment for purposes of Section
1.409A-2(b)(2) of the Treasury Regulations. The Plan, each Award and each Award
Agreement under the Plan is intended to be exempt from or otherwise meet the
requirements of Section 409A and will be construed and interpreted, including
but not limited with respect to ambiguities and/or ambiguous terms, in
accordance with such intent, except as otherwise specifically determined in the
sole discretion of the Administrator. To the extent that an Award or payment, or
the settlement or deferral thereof, is subject to Section 409A the Award will be
granted, paid, settled or deferred in a manner that will meet the requirements
of Section 409A, such that the grant, payment, settlement or deferral will not
be subject to the additional tax or interest applicable under Section 409A.

     15. No Effect on Employment or Service. Neither the Plan nor any Award will
confer upon a Participant any right with respect to continuing the Participant’s
relationship as a Service Provider with the Company, nor will they interfere in
any way with the Participant’s right or the Company’s right to terminate such
relationship at any time, with or without cause, to the extent permitted by
Applicable Laws.

     16. Date of Grant. The date of grant of an Award will be, for all purposes,
the date on which the Administrator makes the determination granting such Award,
or such other later date as is determined by the Administrator. Notice of the
determination will be provided to each Participant within a reasonable time
after the date of such grant.

-20-

--------------------------------------------------------------------------------




     17. Term of Plan. Subject to Section 23 of the Plan, the Plan will become
effective upon its approval by the Company’s stockholders. It will continue in
effect for a term of ten (10) years from the date of the initial Board action to
adopt the Plan unless terminated earlier under Section 18 of the Plan.

     18. Amendment and Termination of the Plan.

          (a) Amendment and Termination. The Administrator may at any time
amend, alter, suspend or terminate the Plan.

          (b) Stockholder Approval. The Company will obtain stockholder approval
of any Plan amendment to the extent necessary and desirable to comply with
Applicable Laws.

          (c) Effect of Amendment or Termination. No amendment, alteration,
suspension or termination of the Plan will impair the rights of any Participant,
unless mutually agreed otherwise between the Participant and the Administrator,
which agreement must be in writing and signed by the Participant and the
Company. Termination of the Plan will not affect the Administrator’s ability to
exercise the powers granted to it hereunder with respect to Awards granted under
the Plan prior to the date of such termination.

     19. Compliance with Applicable Laws. The terms of the Plan are subject to
Applicable Laws and shall be interpreted in such a manner as to comply with
Applicable Laws.

     20. Conditions Upon Issuance of Shares.

          (a) Legal Compliance. The granting of Awards and the issuance and
delivery of Shares under the Plan shall be subject to all Applicable Laws, rule
and regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required. Shares will not be issued pursuant to
the exercise or vesting of an Award and the Company may not permit the exercise
or vesting of an Award unless the exercise or vesting of such Award and the
issuance and delivery of such Shares will comply with Applicable Laws, rules and
regulations and will be further subject to the approval of counsel for the
Company with respect to such compliance.

          (b) Investment Representations. As a condition to the exercise of an
Award, the Company may require the person exercising such Award to represent and
warrant at the time of any such exercise that the Shares are being purchased
only for investment and without any present intention to sell or distribute such
Shares if, in the opinion of counsel for the Company, such a representation is
required.

     21. Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction or to complete or comply
with the requirements of any registration or other qualification of the Awards
and/or Shares under any state, federal or foreign law or under the rules and
regulations of the Securities and Exchange Commission, the stock exchange on
which Shares of the same class are then listed, or any other governmental or
regulatory body, which authority, registration, qualification or rule compliance
is deemed by the Company’s counsel to be necessary or advisable for the grant,
exercise or vesting of Awards or the issuance and sale of any Shares hereunder,
will relieve the Company of any liability in respect of the failure to grant
Awards, to allow exercise or vesting of Awards or to issue or sell such Shares
as to which such requisite authority, registration, qualification or rule
compliance will not have been obtained.

-21-

--------------------------------------------------------------------------------




     22. Forfeiture Events. The Administrator may specify in an Award Agreement
that the Participant’s rights, payments, and benefits with respect to an Award
shall be subject to reduction, cancellation, forfeiture, or recoupment upon the
occurrence of certain specified events, in addition to any otherwise applicable
vesting or performance conditions of an Award. Such events may include, but
shall not be limited to, fraud, breach of a fiduciary duty, restatement of
financial statements as a result of fraud or willful errors or omissions,
termination of employment for cause, violation of material Company and/or
Subsidiary policies, breach of non-competition, confidentiality, or other
restrictive covenants that may apply to the Participant, or other conduct by the
Participant that is detrimental to the business or reputation of the Company
and/or its Subsidiaries. The Administrator may also require the application of
this Section with respect to any Award previously granted to a Participant even
without any specified terms being included in any applicable Award Agreement to
the extent required under Applicable Laws.

     23. Stockholder Approval. The Plan will be subject to approval by the
stockholders of the Company within twelve (12) months after the date the Plan is
adopted by the Board. Such stockholder approval will be obtained in the manner
and to the degree required under Applicable Laws.

-22-

--------------------------------------------------------------------------------